Title: John Coles to Thomas Jefferson, [received 7 December 1819]
From: Coles, John,Agricultural Society of Albemarle
To: Jefferson, Thomas


					
						
							Sir,
							
								
									received 7 Dec. 1819
								
							
						
						As Treasurer of the Agricultural Society of Albemarle, it has become my duty to forward to each member a statement of his account with the Society. You perceive by the one above that you are indebted to the Society fifteen dollars, which if remitted by mail to Hart’s Store, Albemarle, will be very certain to come safely to hand, or if it miscarries will be at the risk of the Society.
						
							I am, your obedient servant,
							
								
									
										
											
												
													John Coles
												
											
										
									
									
										
											Treasurer of the Agricultural Society of Albemarle.
										
									
								
							
						
					
					
						NB. Va or U.S. Bank notes only received
					
				